                                         Case 2:18-bk-20151-ER        Doc 1801 Filed 03/13/19 Entered 03/13/19 19:05:11                Desc
                                                                        Main Document    Page 1 of 3


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   JOHN A. MOE, II (Bar No. 066893)
                                               john.moe@dentons.com
                                           3   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           4   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           6
                                               Attorneys for the Chapter 11 Debtors and
                                           7   Debtors In Possession

                                           8                              UNITED STATES BANKRUPTCY COURT
                                           9               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               In re                                          Lead Case No. 2:18-bk-20151-ER
                                          11
                                               VERITY HEALTH SYSTEM                      OF   Jointly Administered With:
         DENTONS US LLP




                                          12   CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20163-ER
                                          13           Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
                                                                                              Case No. 2:18-bk-20165-ER
                                          14                                                  Case No. 2:18-bk-20167-ER
                                               ☒Affects All Debtors                           Case No. 2:18-bk-20168-ER
                                          15                                                  Case No. 2:18-bk-20169-ER
                                               ☐ Affects Verity Health System of              Case No. 2:18-bk-20171-ER
                                          16     California, Inc.                             Case No. 2:18-bk-20172-ER
                                               ☐ Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
                                          17   ☐ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
                                               ☐ Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
                                          18   ☐ Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
                                               ☐ Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
                                          19   ☐ Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
                                               ☐ Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
                                          20     Foundation
                                               ☐ Affects St. Francis Medical Center of
                                          21     Lynwood Foundation                           Chapter 11 Cases
                                               ☐ Affects St. Vincent Foundation               Judge: Hon. Ernest M. Robles
                                          22   ☐ Affects St. Vincent Dialysis Center, Inc.
                                               ☐ Affects Seton Medical Center Foundation
                                          23   ☐ Affects Verity Business Services             NOTICE OF HEARING ON FIRST INTERIM
                                               ☐ Affects Verity Medical Foundation            APPLICATIONS FOR ALLOWANCE AND
                                          24   ☐ Affects Verity Holdings, LLC                 PAYMENT OF FEES AND REIMBURSEMENT OF
                                                                                              EXPENSES
                                               ☐ Affects De Paul Ventures, LLC
                                          25   ☐ Affects De Paul Ventures - San Jose          Date:    April 3, 2019
                                                 Dialysis, LLC                                Time:    10:00 a.m.
                                          26                                                  Place:   Courtroom 1568
                                                        Debtors and Debtors In Possession.             Royal Federal Building
                                          27                                                           255 East Temple Street
                                                                                                       Los Angeles, California 90012
                                          28


                                                                                               -1-
                                               110489749\V-1
                                         Case 2:18-bk-20151-ER               Doc 1801 Filed 03/13/19 Entered 03/13/19 19:05:11                            Desc
                                                                               Main Document    Page 2 of 3


                                           1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

                                           2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL

                                           3   COMMITTEE OF UNSECURED CREDITORS, AND ALL PARTIES ENTITLED TO

                                           4   NOTICE:

                                           5             PLEASE TAKE NOTICE that on April 3, 2019 at 10:00 a.m., in Courtroom 1568, of the

                                           6   United States Bankruptcy Court, Roybal Federal Building, 255 East Temple Street, Los Angeles,

                                           7   California 90012 before the Honorable Ernest Robles, the following professionals will seek an

                                           8   order for the allowance and payment of fees and reimbursement of expenses (the “Applications”)

                                           9   in the following amounts on an interim basis:
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                                                    Time Period/Docket
 LOS ANGELES, CALIFORNIA 90017-5704




                                                          Professionals                         Position                    No.             Fees           Expenses
                                          11   Dentons US LLP                       Counsel to the Debtors           8/31/18 - 12/31/18   $4,119,393.59      $97,077.27
                                               601 S. Figueroa Street, Suite 2500                                    [Docket No. 1799]
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               Los Angeles, CA 90017

                                          13   Berkeley Research Group, LLC         Financial and Restructuring      8/31/18 - 12/31/18   $3,717,941.00     $251,437.49
                                               810 7th Avenue, Suite 4100           Advisor to the Debtors           [Docket No. 1791]
                                          14   New York, NY 10019

                                          15   Pachulski Stang Ziehl & Jones, LLP Conflict Counsel to the Debtors     9/1/18 - 12/31/18    $146,252.70        $2,200.18
                                               150 California Street, 15th Floor                                     [Docket No. 1792]
                                          16   San Francisco, CA 94111

                                          17   Milbank Tweed                        Counsel to the Official          9/14/18 - 12/31/18   $2,247,099.99      $36,811.82
                                               2029 Century Park E., 33rd Floor     Committee of Unsecured           [Docket No. 1795]
                                          18   Los Angeles, CA 90067                Creditors (“UCC”)

                                               FTI Consulting, Inc.                 Financial Advisor to the UCC     9/14/18 - 12/31/18   $1,084,689.75      $14,553.04
                                          19   Three Times Square, 9th Floor                                         [Docket No. 1796]
                                               New York, NY 10036
                                          20

                                          21             PLEASE TAKE FURTHER NOTICE that copies of the Applications filed by the

                                          22   Professionals identified above are on file with the Clerk of the United States Bankruptcy Court,

                                          23   Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012, and available

                                          24   for inspection during the Court’s normal business hours. Copies of the Applications may also be

                                          25   obtained by a party in interest upon specific request to Kathryn Howard, Paralegal, Dentons US

                                          26   LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, California 90017; telephone: (213)

                                          27   623-9300, email: kathryn.howard@dentons.com. Additionally, copies of the Applications can be

                                          28   found on the following webpage: www.kccllc.net/verityhealth.


                                                                                                              -1-
                                               110489749\V-1
                                         Case 2:18-bk-20151-ER      Doc 1801 Filed 03/13/19 Entered 03/13/19 19:05:11                 Desc
                                                                      Main Document    Page 3 of 3


                                           1            PLEASE TAKE FURTHER NOTICE that any party objecting to the allowance and

                                           2   payment of interim compensation and reimbursement of expenses as requested must file a written

                                           3   objection with the Court no later than fourteen (14) days prior to the above-captioned hearing and

                                           4   serve a copy of that objection at the addresses shown above unless otherwise noted, upon (a) the

                                           5   Professional whose Application is the subject of the objection, (b) the Office of the United States

                                           6   Trustee, Attn: Hatty Yip, 915 Wilshire Blvd., Suite 1850 Los Angeles, California 90017, (c)

                                           7   Verity Health System of California, Inc., Attn: Elspeth Paul, General Counsel, 2040 E Mariposa

                                           8   Avenue, El Segundo, CA 90245, (d) Debtors’ counsel at the address shown above, and (e)

                                           9   counsel for the Official Committee of Unsecured Creditors, Milbank, Tweed, Hadley & McCloy
                                          10   LLP, Attn: Mark Shinderman, 2029 Century Park East, 33rd Floor, Los Angeles, California
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   90067-3019. Any objection must be a complete written statement of all reasons in opposition
         DENTONS US LLP




                                          12   thereto, declarations and copies of all evidence on which the objecting party intends to rely, and
            (213) 623-9300




                                          13   any responding memorandum of points and authorities.

                                          14            PLEASE TAKE FURTHER NOTICE that the failure to timely file an opposition or

                                          15   other response to the Applications may be deemed acceptance of the relief requested, as set forth

                                          16   in Local Bankruptcy Rules 2016-1(a)(3) and 9013-1(f).

                                          17
                                               Dated: March 13, 2019                                DENTONS US LLP
                                          18                                                        SAMUEL R. MAIZEL
                                                                                                    JOHN A. MOE, II
                                          19                                                        TANIA M. MOYRON
                                          20                                                        By     /s/John A. Moe, II
                                                                                                    JOHN A. MOE, II
                                          21
                                                                                                    Attorneys for Chapter 11 Debtors and Debtors
                                          22                                                        In Possession

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                              -2-
                                               110489749\V-1
